DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: the limitation "wherein the one or more radar sensors are connected to a patient bed, wherein the patient is in the patient bed" should be amended to clarify the patient is not being recited as part of the claimed system, e.g., within the scope of, "wherein the one or more radar sensors are connected to a patient bed adapted to support the patient."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-22 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13 and claims dependent thereon, the examiner first notes that claims, including original claims, may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph), but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
The limitation "an electronic stethoscope monitor to determine one or more breathing sounds of the patient based on the data from the one or more radar sensors" is essentially repeated in the application as filed. Specifically, Applicant discloses, "The electronic stethoscope monitor 1206, which may be embodied as hardware, firmware, software, virtualized hardware, emulated architecture, and/or a combination thereof as discussed above, is configured to analyze the radar signal received from the radar controller 1204 to generate a sound waveform corresponding to the user breathing" (¶ [00224]). There appears to be no further disclosure, description and/or guidance as to how this function is achieved. The above-noted description does not provide sufficient detail demonstrating to one of ordinary skill in the art how to program the disclosed computer or circuitry to perform the claimed function because the application as filed does not make clear which steps, or algorithm, are required to determine breathing sounds (corresponding to mechanical vibration waves propagating through a transmission medium) from radar signals (electromagnetic waves). Accordingly, claims 13-22 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 

Claim(s) 13-22 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 13 and claims dependent thereon, the standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). See MPEP 2164.01. 
Analyzing the Wands factors, the breadth of the claims encompasses any and all methods of using radar signals to determine breathing sounds, including specific known breath sounds like wheezes, crackles, stridor, etc. The nature of the invention is one used in clinical applications of respiratory assessment. The state of the prior art describes using acoustic transducers, such as microphones, stethoscopes, etc., to acquire breath/lung acoustic data for detecting and classifying breathing sounds. The level of one of ordinary skill is that of a clinician working in a hospital or medical environment which would be assessing a patient's respiratory condition or design engineer. The level of predictability in the art is generally high, particularly for classification of sounds once a sound waveform is generated. However, the level of predictability associated with generating a breath sound waveform from radar signals appears lower, as there is no evidence provided either by Applicant or that the examiner has been able to locate in the prior art that indicates breath sounds, including those specific sounds claimed by Applicant, are detectable based on radar signals. The amount of direction provided by the inventor is minimal. As discussed with respect to lack of written description, Applicant provides a generic statement that any hardware, software, etc. can be used to perform this function, without any explanation as to how this accomplished. The existence of working examples is absent. There is no algorithm described by Applicant in any detail for determining any particular breathing sound from radar signals. The disclosure neither explains how different breathing sounds cause differences in received radar signals, nor how to extract this information from said signals. The quantity of experimentation needed to make or use the invention based on the content of the disclosure is high as the person must first experiment with different algorithms for generating sound waveform or information from radar signals, must determine if said generated sound waveform/information is comparable to signals acquired from acoustic sensors used in prior art breath sound determination and/or classification algorithms or if new/additional determination/classification algorithms/methods would be required, etc. The minimal amount of direction provided by the inventor, the absence of working examples, the lack of evidence that any specific algorithm (let alone any and all algorithms encompassed by the breadth of the pending claims) for generating a breathing sound waveform from radar signals was known at the time the application was effectively filed, and the high quantity of experimentation needed to be performed to make or use the invention together indicate the subject matter of claims 13-22 was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-12 recite the steps of a breathing pattern monitor to determine one or more parameters indicative of a breathing of the patient based on the data from the one or more radar sensors, with particular parameters being recited in the dependent claims. These limitations, as drafted, is/are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the step is implemented via circuitry, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the circuity language, determining in the context of this claim encompasses the user manually determining/observing parameters and/or patterns in graphic/plotted sensor data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of a radar sensor, a step for receiving data from said sensor, and the above-noted circuitry for implementing the abstract idea. The circuity is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data, identifying known patterns, etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The remaining additional elements/steps amount to necessary data gathering required for implementing the abstract idea via the generic circuitry. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using circuitry to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. The sensor/sensor components are recited at a high level of generality, used only for the purpose of necessary data gathering as discussed above, and further amount to no more than well-understood, routine and/or conventional elements/activities. Specifically, Applicant discloses that any one of a number of commercially-available chips may be used (¶ [00183] of specification as filed). Furthermore, the step of receiving data from the one or more radar sensors is comparable to computer functions recognized by the courts as well‐understood, routine, and conventional functions. See MPEP 2106.05(d), receiving or transmitting data. Mere instructions to apply an exception using a generic computer component, as well as appending well-understood, routine and/or conventional insignificant extrasolution elements/activities cannot provide an inventive concept. Accordingly, claims 1-12 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0333103 A1 (Bardan).
Regarding claims 1, 2 and 6, Bardan teaches a system for monitoring breathing, the system comprising:
one or more radar sensors configured to transmit a radar signal towards a patient; and receive a reflection of the radar signal from the patient (¶¶ [0056]-[0057] transmitter 603 generates a series of low-voltage, short-duration pulses 603a coupled to environment/patient, and reflections are received from the environment and fed to the receiver 606), and 
circuitry (signal processor 608) comprising a radar controller to receive data from the one or more radar sensors indicative of the reflection of the radar signal from the patient (e.g., Fig. 6); and a breathing pattern monitor to determine one or more parameters indicative of a breathing of the patient, such as determining that the patient has an asymmetrical breathing pattern and/or a rate of a patient's breathing, based on the data from the one or more radar sensors (¶ [0065] signal processor 608 extracts pertinent physiological information; Abstract, where extracted information may include respiration rate; ¶ [0050] where the system can check for asymmetrical breathing patterns).

Claim(s) 1, 3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0060215 A1 (Tupin, Jr.).
Regarding claim 1, Tupin, Jr. teaches a system for monitoring breathing (e.g., Fig. 5), the system comprising: 
one or more radar sensors configured to transmit a radar signal towards a patient and receive a reflection of the radar signal from the patient (¶ [0039] sensing portion/sensor comprising an UWB radar system having a transmitting and receiving antenna for applying UWB radio signals to a target area of the subject's anatomy, wherein the receiving antenna collects returns from the target area; Fig. 5, radar module 54; etc.), and 
circuitry (¶ [0039] data processing unit; Fig. 5, microprocessor control module 56; etc.) comprising a radar controller to receive data from the one or more radar sensors indicative of the reflection of the radar signal from the patient; and a breathing pattern monitor to determine one or more parameters indicative of a breathing of the patient based on the data from the one or more radar sensors (¶ [0039] where the received signals are delivered to the data processing unit to process the signal returns to generate results indicating respiratory performance or status). 
Regarding claim 3, Tupin, Jr. teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine whether the patient is performing chest breathing (¶ [0138] distinguish chest breathing from abdominal breathing).
Regarding claim 5, Tupin, Jr. teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine a tidal volume of a patient's breathing (¶ [0040] where the respiratory performance and/or status parameters may include tidal volume). 
Regarding claim 6, Tupin, Jr. teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine a rate of a patient's breathing (¶ [0040] where the respiratory performance and/or status parameters may include respiratory rate). 
Regarding claim 7, Tupin, Jr. teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine whether the patient has a Cheyne-Stokes breathing pattern (¶¶ [0071]-[0073] where assessment of respiratory performance/status may include detecting respiratory disturbances, such as Cheyne-Stokes respiration).
Regarding claim 8, Tupin, Jr. teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine that the patient has a Kussmaul breathing pattern (¶¶ [0071]-[0073] where assessment of respiratory performance and/or status may include detecting respiratory disturbances, such as Kussmaul breathing).
Regarding claim 9, Tupin, Jr. teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine that the patient has breathing apnea (¶¶ [0071]-[0073] where assessment of respiratory performance and/or status may include detecting respiratory disturbances, such as apnea).

Claim(s) 1, 4-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0152600 A1 (Droitcour).
Regarding claim 1, Droitcour teaches a system (e.g., Fig. 1A, system 100) for monitoring breathing, the system comprising:
one or more radar sensors (radar 101; ¶ [0206] sensor unit including radar-based sensor) configured to:
transmit a radar signal towards a patient; and receive a reflection of the radar signal from the patient (¶ [0256] signal transmitted by one or more transmitters of the radar-based motion sensor is scattered by the subject and the surrounding and subsequently received by one or more receivers of the radar-based motion sensor), and
circuitry (processing system 103) comprising:
a radar controller to receive data from the one or more radar sensors indicative of the reflection of the radar signal from the patient (¶ [0164] receiving data from the radar 101); and
a breathing pattern monitor to determine one or more parameters indicative of a
breathing of the patient based on the data from the one or more radar sensors (¶ [0164] analyzing radar data to determine physiological parameters; ¶ [0007], ¶ [0059], etc., where said physiological parameters include respiratory rates, respiratory effort, depth of breath, tidal volume, irregularity or regularity of respiration, etc.). 
Regarding claim 4, Droitcour teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine a chest expansion distance of the patient (¶ [0007] where depth of breathing and/or tidal volume may be determined based on sensor data; ¶ [0227] where chest displacement is measured for determining tidal volume; ¶ [0525] where chest displacement is measured for determining depth of breathing). 
Regarding claim 5, Droitcour teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine a tidal volume of a patient's breathing (¶ [0007] where tidal volume may be determined based on sensor data; ¶ [0227]; etc.).
Regarding claim 6, Droitcour teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine a rate of a patient's breathing (¶ [0007] where respiratory rate may be determined based on sensor data).
Regarding claim 7, Droitcour teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine whether the patient has a Cheyne-Stokes breathing pattern (¶ [0059] where regularity of breathing may be assessed based on sensor data; ¶ [0389] where assessment of the regularity of respiration identifies periods of Cheyne-Stokes respiration). 
Regarding claim 9, Droitcour teaches to determine the one or more parameters indicative of the breathing of the patient based on the data from the one or more radar sensors comprises to determine that the patient has breathing apnea (¶ [0059] where regularity of breathing may be assessed based on sensor data; ¶ [0389] where assessment of the regularity of respiration identifies periods of apnea).
Regarding claim 10, Droitcour teaches the one or more radar sensors are connected to a patient bed for supporting the patient (¶ [0206] where the sensor unit may be mounted on a bed rail).
Regarding claim 11, Droitcour teaches the one or more radar sensors are in a mobile radar unit (¶ [0206] where the sensor unit may be mounted on a moveable cart or pole).

Claim(s) 1, 4, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0237252 A1 (Lane).
Regarding claims 1, 4, 6 and 12, Lane teaches a system (Figs. 2, 3, 9, etc.) for monitoring breathing, the system comprising:
one or more radar sensors (signal transmission device 122; ¶ [0026] radar transceiver) configured to:
transmit a radar signal between 30-300 GHz towards a patient (¶ [0026] transmit radar signals toward the subject S; Fig. 9, step 302; ¶ [0035] where the signal transmission device uses millimeter waves in the spectrum between about 30-300 GHz); and
receive a reflection of the radar signal from the patient (¶ [0026] receive reflected radar signals; Fig. 9, step 304), and
circuitry (signal analysis device 120 and/or processing unit 136) comprising:
a radar controller to receive data from the one or more radar sensors indicative of the reflection of the radar signal from the patient (¶ [0027] receive radar signals from the signal transmission device 122; ¶ [0036] where the processing unit 136 may perform the above-noted functionalities of the signal analysis device 120); and
a breathing pattern monitor to determine one or more parameters indicative of a breathing of the patient, such as a rate of a patient's breathing and/or a chest expansion distance of the patient, based on the data from the one or more radar sensors (Fig. 9, step 306; ¶ [0027] analyze the received radar signals to determine a vital sign measurement; ¶ [0036] where the processing unit 136 may perform the above-noted functionalities of the signal analysis device 120; ¶ [0069] where determining the vital signal may include determining respiration rate and/or depth of respiration, which corresponds to chest displacement as described in ¶ [0060]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2018/0049669 A1 to Vu discloses a radar-based system for monitoring breathing; "Automatic Adventitious Respiratory Sound Analysis: A Systematic Review" to Pramono et al. discloses various detection/classification algorithms for detecting/classifying different types of breathing sounds. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791